        Case 3:21-cr-01561-WQH Document 19 Filed 07/26/21 PageID.31 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 3:21-cr-01561-WQH

                                      Plaintiff,
                   vs.
Jose Acevedo-Alvarez,                                    JUDGMENT OF DISMISSAL

                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or

☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☐     of the offense(s) as charged in the Information:




Dated: 7/23/2021
                                                   Hon. Ruth Bermudez Montenegro
                                                   United States Magistrate Judge
